Citation Nr: 1121117	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for recurrent meningioma of the spinal cord, including as a result of herbicide exposure and ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from October 1965 to October 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran is presumed to have been exposed to Agent Orange in service.

4.  Meningioma is not among the diseases that are presumed to be associated with Agent Orange exposure.

5.  The Veteran was not exposed to ionizing radiation in service.  

6.  The Veteran did not sustain a spinal cord injury or disease in service.

7.  Symptoms of meningioma of the spinal cord were not chronic in service.

8.  Symptoms of meningioma of the spinal cord have not been continuous since service separation.

9.  Meningioma of the spinal cord is not related to active service, to include presumed Agent Orange exposure therein.


CONCLUSION OF LAW

Meningioma of the spinal cord was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a February 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, including information specific to claims involving Agent Orange and radiation exposure, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  Private records were obtained from each of the identified providers with the exception of certain records from Dr. K.F. from 1975 to 1977; however, the Veteran stated in September 2008 that those records were destroyed and no longer exist.  In any event, some records from Dr. K.F. were obtained, and the absence of records from the timeframe in question does not appear to be detrimental to the claim, as the initial excision of the meningioma is acknowledge to have occurred in 1975.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Here, the Board's instructions were that the Veteran should be scheduled for a VA medical examination for the purpose of determining the etiology of his cervical spine tumor, including the question of whether there is a relationship to herbicide exposure in service.  The Board specified that the relevant documents in the claims file should be furnished to the examiner for review in connection with the examination.  The Board also specified that all necessary diagnostic tests, as determined by the examiner, should be completed, and all pertinent symptomatology and findings should be reported in detail.  Finally, the Board specified that, after fully examining the Veteran and reviewing the medical history, the examiner should offer an opinion on whether it is at least as likely as not that the cervical spine tumor is the result of, or is otherwise related to, the Veteran's herbicide exposure in service.  

In this case, an examination was not requested by the RO.  Rather, the claims file was sent for a review of the pertinent records and an opinion.  However, the Board finds that there is no prejudice resulting from the fact that an examination was not obtained as opposed to a medical opinion based on records review.  The purpose of the remand was clearly to obtain an opinion.  There was and is no dispute or uncertainty regarding the nature, severity, or symptomatology associated with the Veteran's meningioma of the spinal cord.  It is only the etiology of this disorder that remains in question - in particular, the Veteran's assertion that the tumor is related to Agent Orange exposure.  In the remand instructions, no basis was given for the requested examination, and no specific examination findings or observations were requested.  Moreover, the examiner made no statement regarding the need for additional testing or examination in formulating his opinion.  Therefore, based on the stated objectives of the remand, and the nature of the matter that remains to be decided, the Board finds that its request for an examination was not essential to the goals of the remand, and the opinion provided constitutes substantial compliance with the Board's remand instructions.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Finally, the Board notes that this case involves the matter of exposure to ionizing radiation.  While meningioma of the spinal cord is not among the list of disorders that will be presumptively service connected for radiation-exposed veterans, tumors of the brain and central nervous system are listed under 38 C.F.R. § 3.311(b) as radiogenic diseases that will be service connected provided that certain conditions specified in that regulation are met.  That section provides that, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  

Here, it does not appear that any request has been made for a dose assessment; however, the Board finds that such a request is not necessary in this case.  After the notation on his initial claim, identifying the disability claimed as "tumor on spinal cord (due to AO radiation)," the Veteran has never subsequently mentioned radiation exposure, and has never specifically claimed or alluded to exposure to "ionizing radiation" as specified in the regulation.  In fact, the February 2008 notice letter invited the Veteran to "[t]ell us more about your exposure to radiation," and enclosed a radiation risk activity information sheet as a guide.  The letter requested a full description of the duties and activities claimed as radiation risk activities.  As noted above, the Veteran never subsequently mentioned radiation exposure.  All subsequent correspondence from the Veteran was focused on his assertion that his meningioma was related to Agent Orange exposure.  In sum, while the word radiation was used on one occasion, the Board finds that the Veteran has not in fact articulated a contention that the disease is a result of exposure to ionizing radiation in service, and the evidence does not suggest that it is.  Therefore no further action is necessary under 38 C.F.R. § 3.311(b).  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Agent Orange Claims

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  As of May 2008, these included cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine); leukemia (other than chronic lymphocytic leukemia (CLL)); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including Parkinson's disease and amyotrophic lateral sclerosis (ALS)); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); ischemic heart disease; circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people; and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32540-03 (2010).  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).


Radiation Claims

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  

First, there are certain types of cancer which will be presumptively service connected for radiation- exposed veterans: (i) Leukemia (other than chronic lymphocytic leukemia). (ii) Cancer of the thyroid. (iii) Cancer of the breast. (iv) Cancer of the pharynx. (v) Cancer of the esophagus. (vi) Cancer of the stomach. (vii) Cancer of the small intestine. (viii) Cancer of the pancreas. (ix) Multiple myeloma. (x) Lymphomas (except Hodgkin's disease). (xi) Cancer of the bile ducts. (xii) Cancer of the gall bladder. (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated). (xiv) Cancer of the salivary gland. (xv) Cancer of the urinary tract. (xvi) Bronchiolo- alveolar carcinoma. (xvii) Cancer of the bone. (xviii) Cancer of the brain. (xix) Cancer of the colon. (xx) Cancer of the lung. (xxi) Cancer of the ovary.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  (Authority: 38 U.S.C. 501)  The regulation states that, if the Veteran has one of the radiogenic diseases, a radiation dose assessment will be obtained and the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.

For radiation presumptive service connection purposes pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."

Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee, 34 F.3d at 1043.

Service Connection Analysis

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that he engaged in combat with the enemy, or that his claimed meningioma of the spinal cord is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

Meningioma of the spinal cord is not among the disease entitled to the presumption of service connection based on exposure to Agent Orange.  Indeed, cancers of the brain and nervous system are listed among the specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  

Because the Veteran is presumed to have been exposed to Agent Orange based on his service in Vietnam, the Board will address direct service connection pursuant to 38 C.F.R. § 3.303 below, in accordance with Combee, 34 F.3d at 1043.

Meningioma of the spinal cord is also not among the list of disorders that will be presumptively service connected for radiation-exposed veterans; however, tumors of the brain and central nervous system are listed under 38 C.F.R. § 3.311(b) as radiogenic diseases that will be service connected provided that certain conditions specified in that regulation are met.  Such presumptive provisions are not available in this case because the weight of the evidence shows that the Veteran was not exposed to ionizing radiation during service.  Service treatment records and service personnel records make no reference to radiation exposure or participation in a radiation risk activity.  The Veteran's occupational classification was a pay and disbursement specialist.  Indeed, despite a detailed request from the RO for information concerning exposure to radiation, the Veteran has not described, identified, or alluded to, any actual exposure to ionizing radiation.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

As the Veteran has not identified with any degree of specificity exposure to ionizing radiation, the Board finds that the Veteran has not met his responsibility to present and support this theory of his claim, and that the evidence regarding exposure to ionizing radiation does not rise to the level of approximate balance with the evidence against such exposure.  Therefore, service connection on the basis of radiation exposure, as a presumptive disease and as directly incurred in service, is not warranted.  

Turning to direct service connection, the Board will address the question of whether the meningioma of the spinal cord is related to an injury or disease in service, to include presumed exposure to Agent Orange.  After a review of all the evidence, the Board first finds that the Veteran did not sustain a spinal cord injury or disease in service, and that symptoms of meningioma of the spinal cord were not chronic in service.  In that regard, service treatment records reveal no treatment for meningioma or any disorder of the spinal cord or neck.  All systems were found to be clinically normal at separation.  The Veteran indicated a history of a tumor, identified as a sebaceous cyst on the back on the report of medical history at service separation; however, he also indicated such history on the pre-induction report of medical history in July 1964.  Thus, his assertion at separation were the same in that regard as before induction.  The Veteran does not appear to contend that this cyst is related to his meningioma.

The Board also acknowledges that, on his VA Form 9, the Veteran stated that he had been hospitalized with severe symptoms of being poisoned, and that no one ever informed him of the cause.  Service treatment records reveal that the Veteran was admitted on January 26, 1967 with complaint of occipital headaches, dizziness, nausea, and chills, and a temperature of 102.  The examiner noted that 11 other men from the Veteran's unit had been admitted with the same symptoms.  The Veteran was noted as afebrile by the morning after admission, but had abdominal cramping pain and watery stools.  The diagnosis was enteritis of undermined etiology.  The Veteran was returned to duty one week later, on February 2, 1967.  

The January 1967 in-service incident noted by the Veteran was attributed to a specific diagnosis at the time, and there is no assertion on the part of the Veteran that this represented the onset of his meningioma.  There is no suggestion in the evidence that this was anything other than a bout of enteritis, as diagnosed.  

The Board also finds that the weight of the evidence demonstrates that symptoms of meningioma of the spinal cord have not been continuous since service separation.  Post-service records reveal that the Veteran was first diagnosed with meningioma of the spinal cord in November 1975.  The Veteran was seen as early as October 1972 for complaint of pain, tingling, and numbness in the left shoulder and armpit.  Diagnosis at that time was neuralgia of the brachial plexus.  In October 1975, the Veteran was evaluated for left hand numbness for about 6 months.  A rule-out diagnosis of MS was listed initially; however, a lumbar myelography revealed a lesion at C5-6.  In November 1975, the Veteran underwent cervical laminectomy and excision of the tumor, which was identified at that time as a spinal cord epidural meningioma.  

The Veteran had recurrence and removal of the lesion in April 2001.  The tumor was again noted on MRI in March 2005 and October 2007.  The Veteran filed his claim for service connection in November 2007.  It is notable that the Veteran does not contend that he had onset of meningioma any earlier than is reflected in the treatment records.  

The Board finds that the weight of the evidence demonstrates that meningioma of the spinal cord is not related to active service, to include presumed Agent Orange exposure therein.  There are two medical opinions of record addressing this question.  The Veteran's private physician, E.F.D., M.D., submitted a letter dated in June 2009, stating that the Veteran has no family history of meningioma, but was exposed to Agent Orange in Vietnam.  E.F.D. added that the cause of this tumor has never been proven to be due exposure to Agent Orange, nor has it been ruled out.  

A VA medical nexus opinion was obtained in February 2011 based on review of the claims file.  The reviewer noted that the initial resection of the benign meningioma was 1977, 10 years after discharge, and that there had been local recurrences requiring further surgery.  The VA reviewer indicated that review of the file did not reveal any exposure to ionizing radiation.  The VA reviewer offered the opinion that the Veteran's tumor was most likely a random occurrence.  The bases for the opinion were that there is no known relationship between meningioma and Agent Orange, and there is an increased incidence of meningioma following ionizing radiation.  

It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 
38 U.S.C. § 7104(d)(1).

The Board finds the opinion of the VA Physician-Assistant (PA-C) more persuasive than that of E.F.D. for the reason that E.F.D.'s opinion is inconclusive, and does not actually purport to relate the Veteran's meningioma to Agent Orange exposure.  The CAVC has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In essence, a medical opinion that is not conclusively stated, but asserts only the possibility of a relationship, is not probative evidence, or evidence that tends to prove the question at hand.  

In contrast, the VA PA-C opined conclusively that the meningioma is not related to Agent Orange exposure and is, instead, most likely a random occurrence.  The Board acknowledges that the VA PA-C incorrectly reported the date of the initial resection as 1977, whereas the evidence clearly shows that it was in 1975; however, this factual assumption, which favorably to the Veteran's case suggests the resection was closer in time to service than it actually was, does not detract from the ultimate reasoning that there has not been established a relationship between meningiomas and Agent Orange exposure.  

The Board notes in support of the VA PA-C's reasoning that in a June 8, 2010 update on the health outcomes not associated with exposure to herbicide agents, the Secretary discussed four new studies of the National Academy of Sciences (NAS) regarding cancers of the brain and nervous system.  The Secretary found that the new studies were consistent in finding no association between herbicide exposure and the development of gliomas.  NAS noted that one of the new studies provided evidence of a possible relationship between herbicide exposure and meningiomas in women, but determined that the lack of identification of specific chemicals of interest makes interpretation of that result uncertain.  NAS concluded that the overall evidence remained inadequate or insufficient to determine whether and association exists.  See 75 F.R. 81332-01.

Section 3 of the Agent Orange Act of 1991, Public Law 102-4, 105 Stat. 11, directed the Secretary to seek to enter into an agreement with the NAS to review and evaluate the available scientific evidence regarding associations between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam era and each disease suspected to be associated with such exposure.

In sum, the Board finds that the opinion of the VA PA-C is consistent with current medical understanding regarding the relationship, or lack thereof, between Agent Orange exposure and meningiomas.  This further adds to the persuasive value of the VA opinion.  

In summation of the Board's findings regarding direct service connection, to include exposure to herbicides, while the Veteran is presumed to have been exposed to Agent Orange in service, meningioma is not among the diseases that are presumed to be associated with Agent Orange exposure; the Veteran did not sustain a spinal cord injury or disease in service; symptoms of meningioma of the spinal cord were not chronic in service; symptoms of meningioma of the spinal cord have not been continuous since service separation; and meningioma of the spinal cord is not related to active service, to include presumed Agent Orange exposure therein.    For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for meningioma of the spinal cord, including as due to herbicide (Agent Orange) exposure and as due to radiation exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for meningioma of the spinal cord, including as a result of herbicide exposure and ionizing radiation exposure, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


